Citation Nr: 0104549	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99 - 22 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder, anxiety 
neurosis, depression, a phobic disorder, panic disorder, an 
eating disorder and sleep disturbances.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1999 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

The record shows that a Board decision of September 1985 
affirmed an RO rating decision that denied service connection 
for a "nervous disorder", but did not include specific 
psychiatric disease entities.  In that earlier claim, the 
appellant attributed her psychiatric disability to the 
stresses of her Army service.  In the instant appeal, the 
appellant contentions are predicated upon wholly different 
grounds, in that she currently alleges that she was raped 
while undergoing basic training at Fort McClelland, Alabama; 
that she has post-traumatic stress disorder (PTSD) as a 
consequence of that trauma; and that all current psychiatric 
symptomatology, including depression, anxiety neurosis, a 
phobic disorder, a panic disorder, an eating disorder and 
sleep disturbances are residuals of or secondary to her PTSD.  

Under the circumstances of this case, the Board finds that 
the claims for service connection for PTSD due to personal 
assault, with residual or secondary depression, anxiety 
neurosis, a phobic disorder, a panic disorder, an eating 
disorder and sleep disturbances constitute a new claim to 
which the evidentiary requirements for reopening claims do 
not apply.  See  Ashford v. Brown,  10 Vet. App. 120 (1997);  
Ephraim v. Brown,  82 F.3d 399 (Fed. Cir. 1996).  
Accordingly, the RO should properly develope and adjudicate 
the claims on a de novo basis, and the Board will do likewise 
following completion of the additional development requested.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

The Board notes that the medical record in this case, 
including the service medical records and private and VA 
psychiatric examinations, interviews, hospitalizations, and 
outpatient records, makes no reference to a personal assault 
upon the veteran during active service, on service separation 
examination, during the year following service, or at any 
time prior to 1997, while she was working in the PCT 
Significant Others Support Group and as a co-facilitator of 
the Women's Trauma Recovery Group at the VAMC, Iron Mountain, 
Michigan.  The only evidence that the appellant sustained a 
personal assault during active service is her own unsupported 
testimony.  

The Board finds that additional development of the evidence 
must be undertaken by the RO in order to comply with the 
guidelines set forth in M21-1, Part III, para (c), et seq.; 
and M21-1, Part IV, para (b)(2), et seq.  All development 
requirements set forth in those guidelines must be strictly 
followed.  

The appellant has variously contended that the personal 
assault causing her current psychological problems took place 
after she went to the base Enlisted Men's Clubduring her 
first pass during basic training; after she completed basic 
training; and, again, during her basic training.  She further 
testified that she was given a pass to go off-post, and was 
allowed to go to this club; that she does not remember at 
what point during basic training the incident occurred, but 
is sure it was not the first week; and that she did not seek 
treatment or tell the girls she had been with or her 
commanding officer or her treating physicians of the 
incident, either during active service or subsequently.  
These matters require clarification.  

The RO should forward to the appellant the appropriate PTSD 
stressor development letter and the attachment specifically 
designed for persons claiming PTSD due to personal assault, 
and ask that she provide all requested information and return 
that document to the RO.  The appellant should be informed 
that it is essential that she provide the exact dates and 
places requested in that document to the best of her 
recollection, and that the RO and the Board intend to rely 
upon her representations.  She should further be informed 
that failure to provide the requested information might 
adversely affect the resolution of her claim.

Further, the RO should ask the National Personnel Records 
Center (NPRC) to make a further search for service medical 
records of the veteran, particularly any psychiatric file 
maintained at that facility.  In particular, the RO should 
request records of the veteran's admission to the U. S. Army 
Medical Department Activity, Wurzburg, Germany, commencing 
April 20, 1979, and subsequently until her administrative 
separation from service the following month.  The RO should 
further request the veteran's complete service personnel and 
administration records (DA Form 2-1, DA Form-20 and the 201 
file), to include all records pertaining to her duty 
stations, her units of assignment, performance and fitness 
evaluations, and her administrative separation from service.  
After obtaining specific information concerning the 
appellant's duty stations and dates of transfer, the RO 
should ask the Director, National Archives and Records 
Administration (NARA), to locate and provide legible copies 
of morning reports for the period of the veteran's basic 
training in Co. B. at Fort McClelland; for the period of the 
veteran's assignment to the U.S. Navy School of Music, 
Norfolk, Virginia; and for the period of the veteran's 
assignment to the U.S. Army Band, Wurzburg, Germany.  All 
dates must be provided to NARA at the time the request is 
forwarded. 

The report of VA psychiatric examination conducted in May 
1999 cited a psychiatric hospitalization of the veteran in 
1985, noting that the appellant could not remember the 
details of that admission.  The RO should develop the 
relevant information and obtain copies of the hospital 
summary and treatment records for that hospitalization.  

The report of VA psychiatric examination conducted in May 
1999 states that the claimant had worked at the VAMC, Iron 
Mountain, for the last nine years; that most of the 
information was obtained from the veteran herself; and that 
the examiner had reviewed her records.  The examiner 
recounted the personal assault incident as related by the 
veteran.  There is no evidence that the examiner reviewed the 
veteran's service medical records or the claims folder.  

Effective March 7, 1997,  38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991);  
38 C.F.R. § 3.304(f) (2000).

It is neither alleged nor established that the appellant 
served in combat or that she suffered any combat-related 
stressors during active service.

The requirement of  38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  However, "credible supporting 
evidence" need not be service department evidence (See Doran 
v. Brown, 6 Vet. App. 283, 288-291 (1994);  Moreau,  9 Vet. 
App. at 395, citing to Doran, supra, and post-Doran changes 
in Manual M21-1, Part VI,  7.46c (Oct. 11, 1995)).  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau, 9 Vet. App. at 396.  A diagnosis of 
PTSD, related to service, which is based on an examination 
which relied upon an unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997);  West v. Brown, 7 
Vet. App. 70, 77 (1994).

For the reasons stated, and to provide the appellant every 
equitable consideration, remand of the case for additional 
development of the evidence is warranted.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom she has received treatment for PTSD 
since June 1998.  Also, the report of VA 
psychiatric examination conducted in May 
1999 cited a psychiatric hospitalization 
of the veteran in 1985, noting that the 
appellant could not remember the details 
of that admission.  The RO should obtain 
the relevant information from the veteran 
or from the VAMC, Iron Mountain, and 
obtain the hospital summary and treatment 
records for that hospitalization.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain verbatim copies of 
all clinical records pertaining to 
treatment of the veteran in the 
possession of Paul N. Hayes, MD, or his 
predecessor, from May 1969 to May 1979.  

2.  The RO should forward to the 
appellant the appropriate PTSD stressor 
development letter and the attachment 
specifically designed for persons 
claiming PTSD due to personal assault, 
and ask that she provide all requested 
information and return that document to 
the RO.  The appellant should be informed 
that it is essential that she provide the 
exact dates and places requested in that 
document to the best of her recollection, 
and that the RO and the Board intend to 
rely upon her representations.  She 
should further be informed that failure 
to provide the requested information 
might adversely affect the resolution of 
her claim.

3.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran, 
particularly any psychiatric file 
maintained at that facility.  In 
particular, the RO should request a 
search for records of the veteran's 
admission to the U. S. Army Medical 
Department Activity, Wurzburg, Germany, 
commencing April 20, 1979, and 
subsequently until her administrative 
separation from service.  The RO should 
further request the veteran's complete 
service personnel and administration 
records (DA Form 2-1, DA Form-20 and the 
201 file), to include all records 
pertaining to her duty stations, her 
units of assignment, performance and 
fitness evaluations, and all documents 
pertaining to her administrative 
separation from service.  

4.  After obtaining specific information 
concerning the appellant's duty stations 
and dates of transfer, the RO should ask 
the Director, National Archives and 
Records Administration (NARA), to locate 
and provide legible copies of morning 
reports for the period of the veteran's 
basic training in Co. B. at Fort 
McClelland; for the period of the 
veteran's assignment to the U.S. Navy 
School of Music, Norfolk, Virginia; and 
for the period of the veteran's 
assignment to the U.S. Army Band, 
Wurzburg, Germany.  All dates must be 
provided to NARA at the time this request 
is forwarded. 

5.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two psychiatrists who are 
qualified to evaluate and diagnose PTSD 
and other psychiatric disabilities and 
who have not previously examined or 
treated the veteran.  The claims file, 
including the veteran's complete service 
medical records, must be made available 
to and be reviewed by the examiners prior 
to their examinations.  The examination 
is to be conducted in accordance with the 
fourth edition of the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 
and all appropriate studies are to be 
performed.  The examiners should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability currently found to be present.  
In determining whether or not the veteran 
has PTSD due to an inservice stressor the 
examiners are hereby notified that only 
the verified history detailed in the 
service medical and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiners 
believe that PTSD is the appropriate 
diagnosis, they must specify the evidence 
relied upon to determine the existence of 
the stressors and specifically identify 
which stressors detailed in the service 
medical and administrative records, or 
verified by the RO, are responsible for 
their conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiners must 
provide a multiaxial diagnosis and a 
Global Assessment of Functioning (GAF) 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and explain 
what the assigned score means.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric examination report requested 
herein to verify that any diagnosis of 
PTSD was based on the verified record 
history provided by the service medical 
or administrative records ESG and/or the 
RO.  If the examiners relied upon a 
history which was not verified, that 
examination report must be returned as 
inadequate for rating purposes.  The 
Board emphasizes that the Court has held 
that a diagnosis of PTSD, related to 
service, based on an examination which 
relied upon an unverified history is 
inadequate.  If any other development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, appropriate corrective action 
is to be implemented prior to returning 
the case to the Board.  

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate on the merits the issue of 
entitlement to service-connection for an 
acquired psychiatric disorder, including 
post-traumatic stress disorder, anxiety 
neurosis, depression, a phobic disorder, 
panic disorder, an eating disorder and 
sleep disturbances, in light of the 
additional evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely Notice of Disagreement 
is received with respect to any other matter, the RO should 
issue a Supplemental Statement of the Case, including all 
applicable law and regulations, and the appellant and her 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Supplemental Statement of the Case which is not currently on 
appeal.  The case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).











CONCLUSION OF LAW

1.  Post-traumatic stress disorder and dysthymia were 
incurred during active service.  38 U.S.C.A. §§ 1131 (West 
1991);  38 C.F.R. §§ 3.102, 3.303 (2000).

2.  An acquired psychiatric disorder manifested by a phobic 
disorder, a panic disorder, an eating disorder, or sleep 
disturbances
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claim has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991);  5103A(a)-(d)(effective November 9, 2000).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran; that she 
has been afforded a July 2000 Travel Board hearing at the RO 
before the undersigned Member of the Board; and that she 
underwent a comprehensive VA psychiatric examination in 
connection with her claims in May 1993.  On appellate review, 
the Board sees no areas in which further development might be 
productive.

I.  The Evidence

A Report of Medical History completed by the veteran in 
connection with her service entrance examination included a 
citation of depression or excessive worry which was 
attributed to her father's acute illness the past year, 
resolving upon his recovery.  The veteran's service entrance 
examination, conducted in November 1977, showed that her 
psychiatric evaluation was normal.  The appellant entered 
active service on July 6, 1978.

The service medical records show that on July 31, 1978, 25 
days after service entry, the appellant was seen at the 
Community Mental Health Activity (CMHA), Noble Army Hospital, 
Fort McClelland, with complaints of depression, extreme 
nervousness, and a poor attitude since arriving at basic 
combat training (BCT), and stating that she could not cope 
with the stresses of the Army and wanted to be discharged.  
She denied any current suicidal impulses.  Examination 
disclosed that she appeared depressed and nervous, with 
shaking hands, poor eye contact, and tearfulness.  The 
clinical assessment was adjustment reaction to present 
training stresses, poor self image, very dependent on others 
at times of decision making or using judgment; doesn't appear 
adequate in dealing with current problems.  On August 10, 
1978, the veteran was seen for complaints of "real bad 
nervousness", and gave a history of previously having the 
same problem.  It was noted that the CMHA, Noble Hospital, 
recommended separation.  An evaluation that same day offered 
an evaluation of adjustment reaction, but indicated that the 
veteran didn't look as nervous and depressed, made good eye 
contact, and seemed capable of coping with stresses.  She was 
returned to her unit.  

Private treatment records dated in September 7, 1978 show 
that the veteran was seen at OB-GYN Associates of Green Bay 
with a positive pregnancy test, seeking termination of her 
pregnancy.  She consented to and underwent a dilation and 
curettage (D&C) for abortion on that date.  

The veteran's service medical records show that she was seen 
on September 12, 1978



ORDER





		
	
	Member, Board of Veterans' Appeals



 

